The defendant’s petition for certification for appeal from the Appellate Court, 24 Conn. App. 678, is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that the trial court properly admitted the state’s evidence regarding the physical effects of crack cocaine?
“2. If the answer to the first question is no, did the trial court properly deny the defendant’s motion for a mistrial?
“3. If the answer to the first question is no, did the trial court properly deny the defendant’s motion to strike the testimony regarding the physical effects of crack cocaine?”